Citation Nr: 0624089	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  03-29 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the benefit sought on appeal.  In 
March 2005, the veteran appeared at a hearing at the RO 
before the undersigned Acting Veterans Law Judge.


FINDING OF FACT

1.  The veteran's left knee disorder existed prior to 
service, was noted on examination on entrance into service, 
and did not increase in severity during service beyond the 
natural progression of the disorder.  

2.  The competent medical evidence shows that the veteran's 
current left knee condition was not caused or aggravated by 
his service-connected keratomas of the right and left feet. 


CONCLUSION OF LAW

Residuals of a left knee injury were not incurred in or 
aggravated by service, and were not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 
3.310 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2003 and April 
2006.  These documents discussed  evidence and the particular 
legal requirements applicable to the claim.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir. Apr. 5, 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The claims file 
contains some service medical records from November 1952 to 
March 1955.  November 2000 correspondence from the National 
Personnel Records Center indicates that any additional 
service medical records were likely destroyed in a fire at 
that facility.  VA has also obtained a medical examination in 
relation to this claim, and the examiner rendered all 
necessary medical opinions.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.
Certain chronic diseases, like arthritis,  may be presumed to 
have been incurred during service if they become disabling to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1996).  This regulation 
has been interpreted by the United States Court of Veterans 
Appeals (Court) to allow service connection for a disorder 
which is caused by a service-connected disorder, or for the 
degree of additional disability resulting from aggravation of 
a nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet.App. 439 (1995).  

During the hearing held before the undersigned acting 
Veterans Law Judge, the veteran testified that he sought 
treatment for his left knee at least three to four times 
while in Korea.  He said that he drove a vehicle that moved 
howitzers, and this required him to climb up into the truck, 
and to jump to get out.  The veteran stated that his original 
injury before service involved torn cartilage.  He also 
expressed an opinion that the bilateral foot condition had 
aggravated his knee injury.  The veteran has also presented 
lay statements from his wife and others which are to the 
effect that he reported having knee problems after he 
returned from service.  

The veteran's service medical records include a November 1952 
pre-induction exam which provides a diagnosis of P.S. left 
knee.  On the report of medical history given by that time, 
it was indicated that the veteran had third degree AP 
relaxation, left knee, due to healed partial tears of 
anterior cruciate ligament (football injury 9-5-51).  An 
associated medical history also notes that the veteran 
reported that he had been refused employment because of his 
knee injury.  It was also noted that he had therapy treatment 
of the knee, with a total of 34 treatments.  The examining 
physician concluded that the applicant was in good health 
except the left knee which was injured while playing football 
in 1951.  

In September 1953, the veteran reported a history of a left 
knee injury in 1952 prior to entrance into service.  This 
injury reportedly occurred while he was playing football.  He 
stated that he had torn a ligament and knocked it out of 
place.  He stated that since coming into service the pain 
continued to bother him, and that since coming to Korea it 
constantly gave away.  A left knee exam was completely 
negative.  There were no findings of atrophy and was very 
well developed.  He had no left knee instability and the knee 
had a full range of motion.  It was noted that the disorder 
existed prior to service.  The veteran was returned to duty.  

In a report of medical history given by the veteran in March 
1955 for the purpose of his separation from service, he 
checked a box indicating that he had a history of a trick or 
locked knee.  The March 1955 separation exam report is void 
of any left knee diagnosis.  It was specifically noted that 
clinical evaluation of the lower extremities was normal.  

The VA medical records provide that the veteran underwent a 
left knee arthrotomy in August 1955.  According to a 
September 1955 VA medical report, his left knee condition was 
diagnosed as  "tear medial meniscus, treated, operated, 
improved."  It was noted that the problems dated back to a 
1952 football injury.  A June 1956 VA exam showed excellent 
progress of the left knee.

While the veteran continued to receive left knee treatment 
from the VA, the private medical records show that he 
underwent a second left knee arthrotomy in 1981 and a total 
knee arthroplasty in September 2005, after which his 
condition was diagnosed as osteoarthritis of left knee.

In October 2005, a VA examination of the veteran's left knee 
was conducted, and his condition was diagnosed as "status 
post total knee arthroplasty, left knee with pain and limited 
motion."  The VA examiner noted that the condition was "the 
natural progression of the knee which has been injured and 
treated by surgery in the past."  The examiner further 
opined that "[i]t is not likely that the left knee disorder 
was aggravated by period of active service or bilateral foot 
disorder."

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of a 
left knee injury.  38 C.F.R. §§ 3.303, 3.304.  The veteran's 
pre-existing left knee disorder was noted on entrance into 
service.  The examining physician concluded that the 
applicant was in good health except the left knee which was 
injured while playing football in 1951.  Therefore, he is not 
entitled to the presumption of soundness.  

The Board finds that there was no increase in the severity of 
the disorder during service beyond the natural progression of 
the disorder.  The veteran's service medical records are 
negative for any objective evidence of residuals of a left 
knee injury at separation.  Further, while the competent 
medical evidence does show that the veteran now suffers from 
residuals of a left knee injury, the record includes a 
competent medical opinion that the condition is not related 
to the veteran's service.  In the absence of competent 
medical evidence linking any current left knee condition to 
service, service connection must be denied.  In addition, the 
only competent medical evidence which is of record reflects 
that the left knee disorder was not caused or aggravated by 
the veteran's service-connected keratomas of the right and 
left feet.  

The Board recognizes the veteran's own contentions as to the 
relationship between service and the condition of the left 
knee.  Lay statements are considered to be competent evidence 
when describing the features or symptoms of an injury or 
illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
As a layperson, however, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as one 
relating to medical causation and etiology that requires a 
clinical examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, the 
veteran's assertions do not constitute competent medical 
evidence that the current left knee condition is a result of 
active service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and service connection for residuals a left knee injury is 
denied.



ORDER

Service connection for residuals of a left knee injury is 
denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


